Citation Nr: 0325081	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  97-15 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1973 to April 1975.  

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service 
connection for psychiatric disability.  In May 1979, the 
RO denied such a claim.  The veteran was notified of that 
decision, as well as her appellate rights; however, a 
Notice of Disagreement was not received with which to 
initiate an appeal.  Accordingly, that decision became 
final under the law and regulations then in effect.  
38 U.S.C.A. § 4005 (1976); 38 C.F.R. § 19.153 (1978).

In 1997, the veteran requested that the RO reopen her 
claim of entitlement to service connection for 
psychiatric disability.  In April 1999, the Board found 
that the veteran had submitted new and material evidence 
with which to reopen her claim.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).  The Board could then 
evaluate the merits of the claim, but only after insuring 
that the duty to assist the veteran in the development of 
her claim had been fulfilled.  See, Elkins v. West, 
12 Vet. App. 209 (1999).  

In its April 1999 decision, after finding that the new 
and material evidence had been received to reopen the 
veteran's claim, the Board remanded the case to the RO 
for further development.  The Board also issued remands 
for such development in November 2000 and May 2003.  
Following the requested development, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, confirmed and continued its denial of 
entitlement to service connection for psychiatric 
disability.  Thereafter, the case was returned to the 
Board for further appellate action.




FINDINGS OF FACT

1.  The preponderance of the medical evidence establishes 
that the appellant does not currently have a chronic 
psychiatric disorder; rather, she is malingering.

2.  There is no medical evidence relating any previously 
diagnosed psychiatric disorder to the appellant's 
military service.


CONCLUSION OF LAW

The claimed psychiatric disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  That law 
redefined the obligations of the VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. 
§§ 5102, 5103, 5103A.  In August 2001, the VA published 
final rules implementing the VCAA.  66 Fed. Reg. 45620 
(August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326(a)).  

It is not entirely clear whether the VCAA applies to this 
claim since it was filed in 1997, long before the law was 
passed.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., 
August 25, 2003).  However, regardless of whether the 
VCAA applies to this claim, the fact is that there has 
been compliance with this law, as discussed in more 
detail below.  Therefore, to the extent the new law is 
more favorable to the claimant, and to the extent it has 
not prejudiced her since VA has properly notified and 
assisted her, it would be harmless error for the Board to 
consider compliance with the VCAA if it did not, in fact, 
apply to the claim.

By virtue of information provided to the veteran in the 
rating decision on appeal; the Statement of the Case 
(SOC); the Supplemental Statements of the Case (SSOC's); 
the Board's decision and remand in April 1999; the 
Board's remands in November 2000 and May 2003; and a 
letter, dated in August 2001, the veteran and her 
representative have repeatedly been notified of the 
evidence necessary to substantiate her claim of 
entitlement to service connection for psychiatric 
disability.  Indeed, the SSOC, issued in August 2002, 
sets forth the provisions of 38 C.F.R. § 3.159.  Those 
provisions informed the veteran of what evidence and 
information VA would obtain for her, with specific 
references to such materials as government reports and 
medical records.  The RO also explained what information 
and evidence the veteran needed to provide.  This 
information was also previously provided in the August 
2001 VCAA notification letter, which told her 
specifically what was needed to substantiate a service 
connection claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board additionally notes that the VCAA notification 
letter sent to the appellant in August 2001 essentially 
complied with the VCAA.  That is, even though the letter 
did request a response within 60 days, it also expressly 
notified the appellant that she had one year to submit 
the requested information and/or evidence, in compliance 
with 38 U.S.C.A. § 5103(b).  That one-year period has 
long since passed, so the Board did not prematurely 
adjudicate her claim.

The RO has made the following efforts to obtain relevant 
records adequately identified by the veteran:  Requests, 
dated in April 1979, January 1997, and September 1999, to 
the VA Medical Center (MC) in Columbia, South Carolina, 
for records reflecting the veteran's treatment at various 
times from January 1975 to the present; an April 1979 
request for records from Richland Memorial Hospital, 
reflecting the veteran's treatment at various times from 
1976 to the present; requests, dated in January 1997 and 
September 1999, for records from the South Carolina 
Department of Mental Health and from Columbia Area Mental 
Health reflecting the veteran's treatment at various 
times, including that rendered from January 1976 to 
September 1999; requests, dated in August 1999 and April 
2001, to the veteran for the names, addresses, and 
approximate dates of treatment she received from all VA 
and non-VA health care providers, including the South 
Carolina Area Mental Health facility; and requests, dated 
in May and September 2001, for the veteran's records from 
Columbia Area Mental Health.

The following evidence has been received in support of 
the veteran's appeal:  The veteran's service medical 
records; records from the Columbia VAMC, reflecting the 
veteran's treatment at various times from April 1975 
through February 2001; records from Richland Memorial 
Hospital, reflecting the veteran's hospitalization in 
August 1977; records from the Columbia VAMC, reflecting 
the veteran's hospitalization in April 1979; a report 
reflecting a September 1979 evaluation for the South 
Carolina Department of Mental Health; records from 
Columbia Area Mental Health, reflecting the veteran's 
treatment at various times from January 1994 through 
February 1999; the transcript of the veteran's hearing 
held at the RO in September 1997; and reports of VA 
psychiatric and/or psychological examinations, performed 
in September 1999, March 2000, March 2002, March 2003, 
and July 2003.  

After reviewing the record, the Board finds that the RO 
has met its duty to assist the veteran in the development 
of her claim.  In fact, it appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, it 
should be noted that she has not identified any 
outstanding evidence (which has not been sought by the 
VA) which could be used to support the issue of 
entitlement to service connection for psychiatric 
disability.  Several VA examinations were provided with 
medical opinions as to the etiology of the claimed 
condition, and further examination is not warranted since 
the overwhelming weight of the evidence is unfavorable to 
the appellant, with no contradictions that need 
resolution or clarification.  Accordingly, there is no 
need for further development of the evidence in order to 
meet the requirements of the VCAA.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  She has repeatedly 
been told what type of evidence is needed to support her 
claim, and efforts were made to help her identify 
relevant evidence and to obtain that evidence.  In the 
circumstances of this case, additional efforts to assist 
her in accordance with the VCAA would serve no useful 
purpose.   

II.  Facts and Analysis

Service connection connotes many factors, but, basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Certain disabilities, however, 
such as personality disorders and mental deficiency, are 
not considered diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).

In order to prevail on the issue of service connection 
there must be: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.


For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including 
the word chronic.  When the disease identity is 
established, there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service 
(or in the presumptive period) is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's 
discharge from service, service connection may still be 
granted when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, 
such as a psychotic disorder, to a degree of 10 percent 
or more within one year from separation from service, 
such conditions may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

The Board must assess the credibility and weight of all 
the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to 
the claimant.  Equal weight is not accorded to each piece 
of evidence contained in the record; every item of 
evidence does not have the same probative value.


During her service entrance examination in September 
1973, the veteran responded in the negative, when asked 
if she then had, or had ever had, frequent trouble 
sleeping; depression or excessive worry; and/or nervous 
trouble of any sort.  A psychiatric examination was 
reportedly normal.

During service from March to December 1974, the veteran 
reportedly expressed concerns about her work and her 
husband.  She stated that she could not cope with the 
service, and it was noted that she had a long history of 
free-floating emotions and anxiety.  It was noted that 
she had had a six-year history of heavy drinking and that 
she also experienced insomnia and vomiting.  The various 
impressions were tension headaches, chronic alcohol use, 
an adult situational reaction, and an acute anxiety 
reaction.  

In April 1975, the veteran was examined prior to her 
separation from service.  Despite her complaints noted 
during active duty, she denied that she then had, or had 
ever had, frequent trouble sleeping; depression or 
excessive worry; and/or nervous trouble of any sort.  
Again, a psychiatric examination was reportedly normal.

Shortly after her separation from service, the veteran 
was treated by the VA for complaints of nervousness, but 
no psychiatric diagnosis was rendered at that time.  Her 
primary problems consisted of conflicts with her mother; 
concern that people were talking about her; and 
polysubstance abuse.  Hospitalization at Richland 
Memorial Hospital in August 1977 resulted in diagnosis of 
a personality disorder.  In December 1978, the impression 
was a depressive neurosis; and upon hospitalization in 
April 1979, the diagnosis was schizoid personality.  In 
September 1979, when evaluating her competency to stand 
trial on a criminal charge, a diagnosis of psychoneurotic 
depression was rendered.  There was no indication in any 
of this medical evidence, however, that such disorders 
were in any way related to service or to the veteran's 
first year after service.


Through June 1999, the veteran continued to seek 
psychiatric help for her problems.  In addition to 
paranoid schizophrenia and a depressive neurosis, the 
various diagnoses included a schizoid personality; a 
questionably immature personality; situational 
depression; situational anxiety; substance abuse and an 
adult adjustment reaction.  

In an effort to clarify the veteran's psychiatric 
diagnosis, the veteran underwent numerous VA 
psychiatric/psychological examinations from December 1999 
through July 2003.  Although the examiners considered 
various diagnoses, including paranoid schizophrenia, a 
history of polysubstance dependence, and a conversion 
disorder (report of December 1999 memory testing and a 
neuropsychological examination) and a mixed personality 
disorder by history (report of the March 2002 examination 
performed by a board of two VA examiners), chronic 
psychiatric pathology was not identified.  Indeed, the 
multiple examiners found the veteran to be a poor 
historian and noted numerous inconsistencies in her 
reports compared to the history documented in her claims 
folder.  The VA examiners also noted the veteran's 
inconsistent reports of symptomatology at the various 
examinations and the dichotomy between her subjective 
complaints and their objective findings.  In light of her 
inaccurate historical reports, such inconsistencies led 
the examiners to their primary conclusion that the 
veteran was most likely malingering.  In any event, there 
were no findings that any of her various psychiatric 
problems after service were related to those reported in 
service.  In fact, the board of two VA examiners 
expressly concluded that the veteran's psychiatric 
complaints did not appear to be related to her service.  
Rather they stated that the veteran's symptoms of anxiety 
and depression shortly after service were most likely 
substance induced.  

The only reports that the veteran's current psychiatric 
complaints are related to service come from the veteran.  
During her hearing on appeal in September 1997, she 
testified that in service someone put something in a 
drink she was enjoying.  She stated that she subsequently 
experienced a dissociative episode, manifested by 
hallucinations; and that shortly thereafter she went 
AWOL.  She reported that from that time forward, she 
experienced psychiatric problems and that she wanted to 
get out of the service.  

While the veteran is undoubtedly sincere in her beliefs, 
there is simply no competent evidence, such as 
documentation recorded at about the time of the alleged 
incident, to support the veteran's testimony.  In fact, 
during the examination by the board of two VA examiners, 
the veteran acknowledged that she had never seen anyone 
actually put something in her drink in service.  Such an 
admission, along with the lack of competent supporting 
evidence, tends to undermine her other reports that the 
incident actually occurred.  Certainly it does not 
buttress her conclusion that the alleged incident 
represented the onset of her psychiatric problems.  In 
this regard, it should also be noted that as a layperson, 
she is not qualified to render opinions which require 
medical expertise, such as the diagnosis or etiology of a 
particular disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Accordingly, her theory of the 
case, without more, cannot be considered competent 
evidence to support a grant of service connection for 
psychiatric disability.  

In sum, with respect to Hickson element (1), current 
disability, the preponderance of the medical evidence 
establishes that the veteran is malingering, not that she 
currently has a diagnosed psychiatric disorder.  The last 
treatment for a diagnosed condition was in the late 
1990s, and numerous VA examinations conducted since that 
time have resulted in the conclusion that the veteran 
does not have a psychiatric disorder.  However, to the 
extent there was at least in recent years, some diagnosis 
of a psychiatric disorder, with respect to Hickson 
element (3), medical nexus, no medical professional has 
ever rendered an opinion that veteran's current 
complaints of psychiatric symptomatology are related to 
any disease or injury incurred during service.  In fact, 
as discussed above, the conclusion is that any 
symptomatology she exhibited in the first few years after 
service was related to her long-standing chronic alcohol 
and drug abuse.

Accordingly, the veteran is unable to meet two of the 
requisites for service connection.  There is no benefit 
of the doubt that could be resolved in the veteran's 
favor.  The preponderance of the medical opinions and 
evidence in this case are unfavorable to the veteran's 
claim.  The evidence is not in a state of equipoise, 
since there is little, if any, evidence favorable to the 
claim.  The benefits sought on appeal are therefore 
denied.  


ORDER

Entitlement to service connection for psychiatric 
disability is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this any time. However, if you also plan to 
appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this any 
time. However, if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



